  8:20-cv-00441-RGK-PRSE Doc # 7 Filed: 11/04/20 Page 1 of 2 - Page ID # 17




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER H. MEREDITH
HOLLOWAY,
                                                             8:20CV441
                    Plaintiff,

       vs.

FAMILY SICKNESS OF INSANITY,                             MEMORANDUM
U.S. POSTAL SERVICES, I.R.S.                              AND ORDER
INTERNAL REVENUE, NBC,
RYALITES OF HOW M. ORDER, SVU,
ELDER TAX’S, Mannel’s of Corporation
with Individuals; IOWA STATE, in
Nebraska Mail, use of stamps; and
IOWA TAXES, in Nebraska Corp.
Government,

                    Defendants.


       This matter is before the court on its own motion. On November 3, 2020, an
order sent to Plaintiff at his last-known address was returned to this court as
undeliverable. (Filing 6.) Plaintiff has an obligation to keep the court informed of
his current address at all times. See NEGenR 1.3(c), (e), (g) (requiring pro se parties
to adhere to local rules and inform the court of address changes within 30 days). This
case cannot be prosecuted in this court if Plaintiff’s whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff must update his address by November 18, 2020. Failure to do
so will result in dismissal of this action without prejudice and without further notice
to Plaintiff.
  8:20-cv-00441-RGK-PRSE Doc # 7 Filed: 11/04/20 Page 2 of 2 - Page ID # 18




       2.     The Clerk of the Court is directed to set a pro se case management
deadline in this case using the following text: November 18, 2020: update of
Plaintiff’s address due; if none, dismiss.

      DATED this 4th day of November, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       2
